Per Curiam. The appellant’s attorney, Alvin D. Clay, has filed a motion styled, “Motion for a Rule on the Clerk.” The attorney, Alvin D. Clay, admits that the notice of appeal was untimely filed due to negligence on his part.  We find that such an error admittedly made by the attorney for a criminal defendant, is good cause to treat this motion as one for belated appeal and grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this opinion will be forwarded to the Committee on Professional Conduct.